Whitman, Judge.
The appeal in this case is from an order sustaining the general demurrer to plaintiff’s petition for money had and received. The same is enumerated as error.
This court must apply the new rules of the Civil Practice Act regardless of when the judgment was entered below. Hill v. Willis, 224 Ga. 263 (1) (161 SE2d 281). Accordingly, we must view the petition having regard to whether it states a claim for which relief may be granted rather than construing its allegations against the pleader and determining, after so doing, whether all the elements of a cause of action are present. See Harper v. DeFreitas, 117 Ga. App. 236 (1) (160 SE2d 260).
The complaint adequately stated a claim for relief. See Ga. L. 1966, pp. 609, 673 (Code Ann. § 81A-308), for all that is required.

Judgment reversed.


Felton, C. J., and Eberhardt, J., concur.